                      Case 1:18-cv-02435-RDM Document 1-15 Filed 10/24/18 Page 1 of 2
                                                                     CIVIL COVER SHEET
JS-44 (Rev. 6/17 D
  I. (a) PLAINTIFFS                                                                      DEFENDANTS
JUSTINE HURRY                                                                         FEDERAL DEPOSIT INSURANCE CORPORATION; JOHN
                                                                                      R. JILOVEC, DEPUTY REGIONAL DIRECTOR, FDIC
                                                                                      KANSAS CITY REGIONAL OFFICE; HILARY L. HOSKINS,
                                                                                      CASE MANAGER, FDIC KANSAS CITY REGIONAL OFFICE
 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF            88888                       COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                              NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                                ATTORNEYS (IF KNOWN)
JOSEPH H. SMITH
THOMPSON HINE LLP
1919 M STREET, NW, SUITE 700
WASHINGTON, DC 20036
202-263-4145
 II. BASIS OF JURISDICTION                                                III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                         PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                                 PTF    DFT                              PTF                                     DFT
 0    1 U.S. Government
        Plaintiff
                                  0     3 Federal Question
                                         (U.S. Government Not a Party)    Citizen of this State        0    1     0    1    Incorporated or Principal Place       0    4     0     4
                                                                                                                            of Business in This State

 0    2 U.S. Government
        Defendant
                                  0     4 Diversity
                                          (Indicate Citizenship of
                                                                          Citizen of Another State     0    2     0    2    Incorporated and Principal Place 0         5     0     5
                                                                                                                            of Business in Another State
                                          Parties in item III)            Citizen or Subject of a      0    3     0    3
                                                                          Foreign Country                                   Foreign Nation                        0    6     0     6

                                                   IV. CASE ASSIGNMENT AND NATURE OF SUIT
           (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)

 0    A. Antitrust        0           B. Personal Injury/                      0     C. Administrative Agency                          0      D. Temporary Restraining
                                         Malpractice                                    Review                                                   Order/Preliminary
  =   410 Antitrust                                                                                                                              Injunction
                              =       310 Airplane                              =    151 Medicare Act
                              =       315 Airplane Product Liability                                                                    Any nature of suit from any category
                              =       320 Assault, Libel & Slander             Social Security
                                                                                                                                        may be selected for this category of
                                                                               =    861 HIA (1395f0
                              =       330 Federal Employers Liability                                                                   case assignment
                                                                               =    862 Black Lung (923)
                              =       340 Marine
                                                                               =    863 DIWC/DIWW (405(g))                              *(If Antitrust, then A governs)*
                              =       345 Marine Product Liability
                                                                               =    864 SSID Title XVI
                              =       350 Motor Vehicle
                                                                               =    865 RSI (405(g))
                              =       355 Motor Vehicle Product Liability
                                                                               Other Statutes
                              =       360 Other Personal Injury
                                                                               =    891 Agricultural Acts
                              =       362 Medical Malpractice
                                                                               =    893 Environmental Matters
                              =       365 Product Liability
                                                                               =    890 Other Statutory Actions (If
                              =       367 Health Care/Pharmaceutical
                                                                                        Administrative Agency is
                                          Personal Injury Product Liability
                                                                                        Involved)
                              =       368 Asbestos Product Liability


 0    E. General Civil (Other)                                       OR              0      F. Pro Se General Civil
 Real Property                                Bankruptcy                                    Federal Tax Suits                            =  462 Naturalization
 = 210 Land Condemnation                      = 422 Appeal 27 USC 158                       = 870 Taxes (US plaintiff or                        Application
 = 220 Foreclosure                            = 423 Withdrawal 28 USC 157                            defendant)                          = 465 Other Immigration
 = 230 Rent, Lease & Ejectment                                                              = 871 IRS-Third Party 26 USC                        Actions
 = 240 Torts to Land                          Prisoner Petitions                                     7609                                = 470 Racketeer Influenced
 = 245 Tort Product Liability                1i 535 Death Penalty                           Forfeiture/Penalty
                                                                                                                                                & Corrupt Organization
 = 290 All Other Real Property                =    540 Mandamus & Other
                                                                                                                                         = 480 Consumer Credit
                                              =    550 Civil Rights                         = 625 Drug Related Seizure of
                                                                                                                                         = 490 Cable/Satellite TV
 Personal Property                            =    555 Prison Conditions                             Property 21 USC 881
                                                                                            = 690 Other                                  = 850 Securities/Commodities/
 M 370 Other Fraud                            =    560 Civil Detainee — Conditions
                                                                                                                                                Exchange
 = 371 Truth in Lending                                of Confinement
                                                                                            Other Statutes                               = 896 Arbitration
 = 380 Other Personal Property
                                                                                            = 375 False Claims Act                       El 899 Administrative Procedure
          Damage                              Property Rights
                                                                                            = 376 Qui Tam (31 USC                               Act/Review or Appeal of
 =    385 Property Damage                     = 820 Copyrights
                                                                                                    3729(a))                                    Agency Decision
          Product Liability                   = 830 Patent
                                              = 835 Patent — Abbreviated New                =   400 State Reapportionment                = 950 Constitutionality of State
                                                                                            =   430 Banks & Banking                             Statutes
                                                      Drug Application
                                                                                            =   450 Commerce/ICC                         = 890 Other Statutory Actions
                                              = 840 Trademark
                                                                                                    Rates/etc.                                  (if not administrative agency
                                                                                            =   460 Deportation                                 review or Privacy Act)
                    Case 1:18-cv-02435-RDM Document 1-15 Filed 10/24/18 Page 2 of 2

 O G. Habeas Corpus/                            0      H. Employment                           0    I. FOIA/Privacy Act                   0     J. Student Loan
      2255                                             Discrimination
                                                       442 Civil Rights — Employment           ED 895 Freedom of Information Act           ED 152 Recovery of Defaulted
 ED 530 Habeas Corpus — General
 ED 510 Motion/Vacate Sentence                             (criteria: race, gender/sex,           890 Other Statutory Actions                     Student Loan
      463 Habeas Corpus — Alien                            national origin,                           (if Privacy Act)                            (excluding veterans)
          Detainee                                         discrimination, disability, age,
                                                           religion, retaliation)

                                                *(If pro se, select this deck)*                *(If pro se, select this deck)*

O K. Labor/ERISA                                 0     L. Other Civil Rights                   0     M. Contract                                N. Three-Judge
     (non-employment)                                     (non-employment)                                                                      Court
                                                                                               ED 110 Insurance
    710 Fair Labor Standards Act                 El 441 Voting (if not Voting Rights           ED 120 Marine                                    441 Civil Rights — Voting
    720 Labor/Mgmt. Relations                           Act)                                      130 Miller Act                                    (if Voting Rights Act)
 ED 740 Labor Railway Act                        =443 Housing/Accommodations                   ED 140 Negotiable Instrument
 ED 751 Family and Medical                       =1440 Other Civil Rights                      0150 Recovery of Overpayment
        Leave Act                                ED 445 Americans w/Disabilities —                    & Enforcement of
    790 Other Labor Litigation                          Employment                                    Judgment
    791 Empl. Ret. Inc. Security Act                446 Americans w/Disabilities —                153 Recovery of Overpayment
                                                        Other                                         of Veteran's Benefits
                                                 ED 448 Education                                 160 Stockholder's Suits
                                                                                                  190 Other Contracts
                                                                                                  195 Contract Product Liability
                                                                                                  196 Franchise


 V. ORIGIN

 O   1 Original      0     2 Removed    0     3 Remanded           0   4 Reinstated 0   5 Transferred      0    6 Multi-district 0    7 Appeal to       0   8 Multi-district
     Proceeding              from State       from Appellate           or Reopened      from another            Litigation            District Judge        Litigation —
                             Court            Court                                     district (specify)                            from Mag.             Direct File
                                                                                                                                      Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
  5 U.S.C. 702, 706 - Seeking review and declaratory relief under Administrative Procedure Act.

 VII. REQUESTED IN                             CHECK IF THIS IS A CLASS           DEMAND $                                       Check YES only if demanded in complaint
      COMPLAINT
                                               ACTION UNDER F.R.C.P. 23               JURY DEMAND:                               YES              NO        x
 VIII. RELATED CASE(S)                         (See instruction)                  YES                    NO                      If yes, please complete related case form
                                                                                                                                                II
       IF ANY

 DATE:             10/24/2018                        SIGNATURE OF ATTORNEY OF RECORD


                                                INSTRUCTIONS FOR COMPLETING,RIVIL COVER SHEET JS-44
                                                              Authority for Civil Cover Sheet

     The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.            COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                         of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

                         CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                         under Section II.

           IV.           CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                         represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                         nature of suit found under the category of the case.

           VI.           CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.         RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                         the Clerk's Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
